Citation Nr: 0429971	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  99-09-162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an extension of a temporary total disability 
evaluation for the veteran's right knee meniscectomy 
residuals with osteoarthritis under the provisions of 38 
C.F.R. § 4.30 beyond August 31, 1998, based upon 
convalescence following a July 1998 surgical procedure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from September 1978 to March 
1979 and from January 1982 to February 1985.  

In August 1998, the Cleveland, Ohio, Regional Office (RO) 
granted a temporary total disability evaluation for the 
veteran's right knee meniscectomy residuals with 
osteoarthritis under the provisions of 38 C.F.R. § 4.30 for 
the period between July 13, 1998, and August 31, 1998, based 
upon convalescence following a July 1998 surgical procedure.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an November 1998 RO rating decision 
which denied an extension of the temporary total disability 
evaluation for the veteran's right knee meniscectomy 
residuals with osteoarthritis under the provisions of 38 
C.F.R. § 4.30 beyond August 31, 1998, based upon 
convalescence following a July 1998 surgical procedure.  In 
December 1999, the Board remanded the veteran's claim to the 
RO for additional action.  In April 2003, the Board again 
remanded the veteran's claim to the RO for additional action.  
The veteran has been represented throughout this appeal by 
the American Legion.  

For the reasons and bases discussed below, an extension of 
the temporary total disability evaluation for the veteran's 
right knee meniscectomy residuals with osteoarthritis under 
the provisions of 38 C.F.R. § 4.30 to January 20, 1999, based 
upon convalescence following a July 1998 surgical procedure 
is GRANTED.  


FINDING OF FACT

The veteran's right knee meniscectomy residuals with 
osteoarthritis have been shown to require a period of 
convalescence lasting until January 20, 1999, following a 
July 1998 VA surgical procedure.  


CONCLUSION OF LAW

The criteria for an extension of the temporary total 
disability evaluation for the veteran's right knee 
meniscectomy residuals with osteoarthritis under the 
provisions of 38 C.F.R. § 4.30 until January 20, 1999, based 
upon convalescence following a July 1998 surgical procedure 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.30 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Historical Review

In October 1994, the Department of Veterans Affairs (VA) 
established service connection for right knee meniscectomy 
residuals.  A July 13, 1998, VA surgical report indicates 
that the veteran underwent a right knee arthroscopic 
procedure which included a meniscectomy after being diagnosed 
with a right lateral meniscal tear.  A July 1998 VA Activity 
and/or Work Release Statement (VA Form 0114j) conveys that a 
VA physician concluded that the veteran's medical/surgical 
care "is not completed pending further evaluation on" 
August 19, 1998.  

A July 22, 1998 VA treatment entry states that the veteran 
was prescribed physical therapy for his right knee.  He was 
scheduled to receive a follow up evaluation in two to three 
weeks.  A September 23, 1998 VA treatment entry conveys that 
the veteran had not started physical therapy.  Treating VA 
medical personnel observed that while the veteran exhibited 
"some improvement, however, still with very weak quads."  
The veteran was directed to begin "aggressive physical 
therapy."  

The report of a September 1998 VA examination for 
compensation purposes states that the veteran complained of 
right knee limitation of motion, instability, and swelling.  
On examination of the right knee, the veteran exhibited a 
range of motion of 0 to 90 degrees; 1+ laxity; joint 
bogginess and tenderness; and right thigh atrophy.  An 
October 21, 1998 VA treatment entry noted that the veteran 
was again prescribed "aggressive physical therapy."  
A November 3, 1998, VA Activity and/or Work Release Statement 
(VA Form 0114j) indicates that the veteran's period of 
treatment was "from July 1998 to January 20, 1999."  The VA 
physician directed that "the patient may return to work on 
January 21, 1999."  


II.  Extension of 38 C.F.R. § 4.30 Benefits

The provisions of 38 C.F.R. § 4.30 direct that:

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established by report at hospital 
discharge (regular discharge or release 
to non-bed care) or outpatient release 
that entitlement is warranted under 
paragraph (a) (1), (2) or (3) of this 
section effective the date of hospital 
admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 
months from the first day of the month 
following such hospital discharge or 
outpatient release.  The termination of 
these total ratings will not be subject 
to § 3.105(e) of this chapter.  Such 
total rating will be followed by 
appropriate schedular evaluations.  When 
the evidence is inadequate to assign a 
schedular evaluation, a physical 
examination will be scheduled and 
considered prior to the termination of a 
total rating under this section.  

(a)  Total ratings will be assigned under 
this section if treatment of a service-
connected disability resulted in: 
  (1)  Surgery necessitating at least one 
month of convalescence.  (Effective as to 
outpatient surgery March 1, 1989.)  
  (2)  Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 
1, 1989.)  
  (3)  Immobilization by cast, without 
surgery, of one major joint or more.  
(Effective as to outpatient treatment 
March 10, 1976.)  

A reduction in the total rating will not 
be subject to § 3.105(e) of this chapter.  
The total rating will be followed by an 
open rating reflecting the appropriate 
schedular evaluation; where the evidence 
is inadequate to assign the schedular 
evaluation, a physical examination will 
be scheduled prior to the end of the 
total rating period.  
  (b)  A total rating under this section 
will require full justification on the 
rating sheet and may be extended as 
follows: 
  (1)  Extensions of 1, 2 or 3 months 
beyond the initial 3 months may be made 
under paragraph (a)(1), (2) or (3) of 
this section.  
  (2)  Extensions of 1 or more months up 
to 6 months beyond the initial 6 months 
period may be made under paragraph (a)(2) 
or (3) of this section upon approval of 
the Adjudication Officer.  

A VA physician concluded that the veteran's July 1998 right 
knee arthroscopic surgery necessitated a period of treatment 
and convalescence lasting from July 1998 to January 20, 1999, 
and prevented him from returning to work during that period.  
The clinical record is consistent with the VA physician's 
conclusion.  In the absence of any competent evidence to the 
contrary, the Board concludes that an extension of the 
temporary total disability evaluation for the veteran's right 
knee meniscectomy residuals with osteoarthritis under the 
provisions of 38 C.F.R. § 4.30 to January 20, 1999, based 
upon convalescence following a July 1998 surgical procedure 
is warranted.  


III.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of an extension of the veteran's 38 C.F.R. § 4.30 benefits, 
the Board observes that the RO issued a VCAA notice to the 
veteran in April 2003 which informed him of the evidence 
needed to support his claim; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The VA has secured or attempted to secure all 
relevant documentation to the extent possible.  The veteran 
has been afforded a VA examination for compensation purposes.  
The examination report is of record.  While the VCAA notice 
provided to the veteran does not strictly comply with the 
Court's guidelines as set forth in Pelegrini, the Board finds 
that such deficiency is not prejudicial to the veteran given 
the favorable resolution of his claim above. 


ORDER

An extension of a temporary total disability evaluation for 
the veteran's right knee meniscectomy residuals with 
osteoarthritis under the provisions of 38 C.F.R. § 4.30 to 
January 20, 1999, based upon convalescence following a July 
1998 surgical procedure is granted.  


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



